Citation Nr: 0318155	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  99-05 797	)	DATE
	)
	)   

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The veteran had active service from June 1942 to October 
1945.  He died on August [redacted]
, 1997, and the appellant is his 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In that 
determination, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant disagreed and perfected this 
appeal.  The Board, on July 31, 2000, remanded the claim for 
additional evidentiary development.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was metastatic 
carcinoma; the death certificate did not list any underlying 
conditions leading to the immediate cause of death, though it 
listed deafness and depression as other significant 
conditions contributing to death but not resulting in an 
underlying cause of death.  

2.  At the time of the veteran's death, service connection 
had been established for mixed hearing loss with Meniere's 
syndrome and depression.  

3.  The evidence of record does not indicate that a causal 
link existed between the veteran's metastatic carcinoma and 
his service-connected mixed hearing loss with Meniere's 
syndrome and depression.  There is no competent evidence 
showing that these service-connected disabilities caused or 
contributed substantially and materially to his death.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death are not met.  38 U.S.C.A. 
§§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  
The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  



The claim involves a request for service connection for the 
cause of the veteran's death.  The appellant filed the 
appropriate form seeking this benefit in July 1998.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for this benefit.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The appellant was informed of 
the August 1998 rating decision that denied service 
connection for the cause of the veteran's death by letter in 
August 1998.  That letter included a copy of the rating 
decision detailing the evidence considered and the analysis 
of the claim.  A statement of the case was issued in January 
1999, and it listed the criteria for proving service 
connection and the evidence considered in evaluating the 
claim.  By remand of July 2000, the Board informed the 
appellant of the need for information as to any medical 
treatment received by the veteran prior to his death that 
would shed light on any relationship between the service-
connected deafness and depression and his death from 
metastatic carcinoma.  The RO further informed her of the 
importance of this information by an August 2000 letter and 
provided her with the appropriate form for authorizing 
release of records from medical facilities she identified.  
By letter, the RO told the appellant in June 2001 that it 
received from her an incomplete release form, and directed 
her on the proper information required.  By a January 2002 
letter, the RO discussed VA's duty to notify and assist, the 
evidence needed to show entitlement, the additional 
information of evidence needed from her, the actions she 
could take to support her claim, where information or 
evidence could be sent, and what evidence VA had in support 
of her claim.  In October 2002 and April 2003 supplemental 
statements of the case, the RO listed the evidence 
considered, the legal criteria for evaluating the claim, the 
regulations implementing the VCAA, and the analysis of the 
facts as applied to those criteria, thereby informing the 
appellant of the information and evidence necessary to 
substantiate the claim.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  With her November 1998 notice of 
disagreement, the appellant submitted medical evidence 
pertinent to her appeal.  Using authorizations for release 
provided by the appellant, provided in response to the 
Board's July 31, 2000, remand, the RO sent letters to medical 
professionals and facilities in January 2002 requesting 
medical records concerning the veteran's care.  Records were 
received from those professionals and facilities, or they 
indicated that records were no longer available.  The claims 
file consists of three volumes of records, including private 
and VA clinical records since 1945 discussing the etiology of 
the service-connected disorders and the treatment of the 
veteran's metastatic carcinoma.  The appellant has not 
identified any other sources of treatment.  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  VA opinions on the 
questions presented in this case were obtained in December 
2000 (includes October 2002 Addendum), and January 2001, 
thereby satisfying the necessary-examination-or-opinion 
requirement of 38 U.S.C.A. § 5103A(d) (West 2002) and 
38 C.F.R. § 3.159(c)(4) (2002).  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2002). 

The veteran passed away on August [redacted]
, 1997.  According to the 
death certificate, the immediate cause of death (the final 
disease or condition resulting in death) was metastatic 
carcinoma of a "few months" duration.  The certificate did 
not list any underlying condition leading to the immediate 
cause of death (disease or injuries that would have initiated 
events resulting in death), although three other significant 
conditions contributing to death but not resulting in an 
underlying cause of death were reported.  Those conditions 
were prostate cancer, deafness, and depression.  

At the time of the veteran's death, service connection had 
been established for the following disabilities: bilateral 
mixed hearing loss with Meniere's syndrome (rated as 
60 percent disabling); major depression secondary to hearing 
loss (rated as 30 percent disabling); chronic otitis media 
(rated as noncompensable); tinnitus aurium (rated as 
noncompensable); and urticaria (rated as noncompensable).  
The veteran was also entitled to nonservice-connected pension 
benefits based on cerebellar ataxia secondary to cerebellar 
degeneration and peripheral neuropathy of the lower 
extremities; hypertension; recurrent back pain; and 
presbyopia and hyperopia.  During his lifetime, the veteran 
had also been denied service connection for cervical 
arthritis, status post laminectomy, basal cell carcinoma of 
the left ear, post-traumatic stress disorder, chronic 
rhinitis, and alcohol and drug dependency.  

The appellant contends that there is a link between the cause 
of the veteran's death and his service-connected 
disabilities.  She notes that the death certificate listed 
deafness and depression, both of which were service-connected 
disabilities when the veteran died, as other significant 
conditions contributing to death but not resulting in an 
underlying cause of death.  She maintains that service-
connected deafness and depression contributed to the 
metastatic carcinoma resulting in death.  

As noted above, the veteran's death certificate does 
reference deafness and depression, and these disorders were 
listed under the category of "other significant" causes 
that contributed to death, but that did not result in an 
underlying cause of death."  The certifying official did not 
list any underlying cause of death.  In order to determine 
whether there was an etiological link between the disorders 
described as significant conditions contributing to death but 
not resulting in the underlying cause, additional medical 
information was required.  

The Board noted in its July 31, 2000, remand in this case 
that the claims file included many records concerning the 
veteran's disabilities since 1945.  However, none of these 
records addressed the specific etiologic question presented 
in this case.  While listing of deafness and depression on 
the death certificate suggested a connection between these 
service-connected disabilities and the metastatic carcinoma, 
an appellate decision in this case required opinions from VA 
specialists regarding the relationship, if any, between the 
service-connected hearing loss with Meniere's syndrome and 
depression and the metastatic carcinoma that caused death.  
The examiners were specifically requested to state whether it 
is at least as likely as not that the veteran's service-
connected disabilities cause or contributed to the metastatic 
carcinoma which resulted in his death.  

In a December 2000 medical opinion, a VA psychiatrist stated 
there were no indications that depression was a cause of 
metastatic carcinoma.  The psychiatrist opined, after 
reviewing the records, that the cause of the metastatic 
cancer was not due to depression.  As the depression was 
being treated, the psychiatrist noted, the veteran's life was 
prolonged while he dealt with his metastatic carcinoma.  In a 
January 2001 medical opinion, and in an October 2002 addendum 
to that opinion, an ear specialist reported that service-
connected hearing loss and Meniere's disease were not 
directly related to or responsible for the veteran's 
metastatic carcinoma and resulting death.  

Neither of these examiners concluded that there was a 
relationship between the veteran's death and his service-
connected hearing loss with Meniere's syndrome or his 
depression.  In light of this evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death.  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

